Citation Nr: 0732568	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  03-16 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent 
for bilateral hearing loss since January 18, 1994, and an 
initial rating higher than 30 percent since July 19, 2004. 

2. Entitlement to a total disability rating for compensation 
based on individual unemployability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran served in the Texas Air National Guard from July 
1951 to July 1983.  He has no service other than active duty 
for training or inactive duty training. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2003 and in March 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

Following a remand by the Board in September 2001, the RO 
granted service connection for bilateral hearing loss and 
assigned an initial 20 percent rating, effective January 18, 
1994, the date of receipt of the original claim for service 
connection.    

While on appeal, in a rating decision in September 2004, the 
RO increased rating for bilateral hearing loss to 30 percent, 
effective July 19, 2004.  

In June 2003 and in September 2006, the veteran requested a 
hearing before a Veterans Law Judge.  In July 2007, the 
veteran stated that he was unable to go to either 
Washington, DC, or the RO for a hearing.  Accordingly, the 
request for a hearing before the Board is deemed withdrawn.  
38 C.F.R. § 20.702(e) (a request for a hearing may be 
withdrawn by an appellant at any time before the date of the 
hearing). 


FINDINGS OF FACT

1. VA audiometric testing in December 2001 revealed level VI 
hearing acuity in the right ear and level V hearing acuity in 
the left ear.  

2. VA audiometric testing on July 19, 2004, revealed level VI 
hearing acuity in the right ear and level VI hearing acuity 
in the left ear.  

3. The only service-connected disabilities are bilateral 
neurosensory hearing loss, rated 30 percent disabling, and 
bilateral tinnitus, rated 10 percent disabling; resulting in 
a combined disability evaluation of 40 percent, which does 
not meet the requisite percentage requirements for a total 
disability rating for compensation based on individual 
unemployability. 


CONCLUSIONS OF LAW

1. Since January 18, 1994, until July 18, 2004, the criteria 
for an initial rating higher than 20 percent for bilateral 
hearing loss had not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6102 
(2007).  

2. Since July 19, 2004, the criteria for an initial rating 
higher than 30 percent for bilateral hearing loss had not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6103 (2007).  

3. The criteria for a total disability rating for 
compensation based on individual unemployability are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.16, 4.17 
(2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February and June 2003 and in March 2006.  
The notice on the claim for increase included the type of 
evidence needed to substantiate the claim, namely, evidence 
of an increase in severity. On the claim for a total rating, 
the veteran was notified that the evidence to substantiate 
the claim was evidence of the inability to secure or follow 
substantially gainful employment.

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  He was 
asked to submit any evidence that would include that in his 
possession. The notice included the degree of disability 
assignable and the general effective date provision for the 
claims, that is, the date of receipt of the claims.



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).

To the extent that the degree of disability assignable was 
provided after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  The timing error was cured by 
adequate content-complying VCAA notice and subsequent 
readjudication as evidenced by the supplemental statement of 
the case, dated in November 2006.  Mayfield v. Nicholson, 07-
7130 (Fed. Cir. Sept. 17, 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO has obtained service medical records and 
VA records.  The veteran has submitted private medical 
records and records of private audiological evaluations.  The 
veteran was afforded VA examinations for the claim for 
increase.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  In 
August 2006 a copy of the claim files was forwarded to the 
veteran.  

As there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155.  

As this is an initial rating case of bilateral hearing loss, 
following the initial grant of service connection, separate 
ratings for separate periods of time based on facts found may 
be assigned, a practice known as staged ratings.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Rating Criteria for Bilateral Hearing Loss

The severity of a hearing loss disability is determined by 
applying the criteria set forth in the Rating Schedule at 38 
C.F.R. § 4.85.  Under the applicable rating criteria, a 
rating for bilateral lateral hearing loss may range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level in decibels, measured by pure tone 
audiometric tests in the frequencies 1000, 2000, 3000, and 
4000 Hertz. 38 C.F.R. § 4.85(a) and (d).

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.



Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in 
Tables VI, is the sum of the puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz, divided by four. This average is 
used in all cases to determine the Roman numeral designation 
for hearing impairment from Table VI or VIA.  38 C.F.R. 
§ 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86(a) when the puretone threshold at each 
of the four specified frequencies 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more, Table VI or Table VIA is to be 
used, whichever results in the higher numeral.  Under 
38 C.F.R. § 4.86(b) when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, Table VI or Table VIA is to be used, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

Analysis

In December 1993, a private audiologist reported that that 
veteran had been fitted with hearing aids because he had a 
"moderate to severe to profound" sensorineural hearing 
loss, bilaterally, based on a copy of an enclosed audiology 
evaluation.  However, that test did not include speech 
audiometry findings.  Absent a controlled speech 
discrimination test, the audiology evaluation is inadequate 
for rating purposes under  38 C.F.R. § 4.85(a) (an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and include a 
puretone audiometry test and a controlled speech 
discrimination test (Maryland CNC)).  

In a statement in February 1992 and January 1994, D.W.P, MD, 
stated that the veteran's job required communication with 
others in a noisy background, in which circumstances his use 
of hearing aids would not help.  An audiology evaluation, 
namely, a puretone audiomerty test and a controlled speech 
discrimination test, was not included and the physician's 
statements are in adequate for rating purposes under 38 
C.F.R. § 4.85(a) (an examination for hearing impairment for 
VA purposes must be conducted by a state-licensed audiologist 
and include a puretone audiometry test and a controlled 
speech discrimination test (Maryland CNC)).  

In October 1992, J.F.A., MD, reported speech discrimination 
scores but not puretone audiometric testing at the required 
test frequencies, and the report is in adequate for rating 
purposes under 38 C.F.R. § 4.85(a) (an examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and include a puretone audiometry 
test and a controlled speech discrimination test (Maryland 
CNC)).  

In a letter, received in January 1994, the President of the 
Air Force Association reported that the veteran used hearing 
aids.  

A report of a private audiology evaluation in April 1996 does 
not contain the result of puretone audiometry testing at the 
required frequency of 3000 Hertz and is inadequate for rating 
purposes under 38 C.F.R. § 4.85(a) and (d) (an examination 
for hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and include a puretone audiometry 
test, measured in decibels at 1000, 2000, 3000, and 4000 
Hertz and a controlled speech discrimination test (Maryland 
CNC)).  



In May 1996, the veteran testified that in about 1991 or 1992 
he had difficulty hearing a telephone ring while working as a 
court bailiff, that he started to use hearing aids in 1992, 
and that he had not been treated by VA for hearing 
impairment.    

On VA audiology evaluation in May 1997, the test results were 
considered invalid and inadequate for rating purposes.  

In July 1997, private audiometric testing did not contain 
speech audiometry testing and is inadequate for rating 
purposes under 38 C.F.R. § 4.85(a) (an examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and include a puretone audiometry 
test and a controlled speech discrimination test (Maryland 
CNC)).  

On VA audiology evaluation in July 1997, the examiner 
reported that the test results were not adequate for rating 
purposes.  

In September 1998, a report of a private audiology evaluation 
does not contain the result of puretone audiometry testing at 
the required frequency of 3000 Hertz and speech audiometry 
testing and is inadequate for rating purposes under 38 C.F.R. 
§ 4.85(a) and (d) (an examination for hearing impairment for 
VA purposes must be conducted by a state-licensed audiologist 
and include a puretone audiometry test, measured in decibels 
at 1000, 2000, 3000, and 4000 Hertz and a controlled speech 
discrimination test (Maryland CNC)).    

On VA audiology evaluation in October 1998, the examiner 
reported that the test results were not adequate for rating 
purposes. 

In a letter, dated in March 2000, a VA audiologist reported 
that the audiological evaluations in May and July 1997 and in 
September 1998 were reviewed by VA doctors who determined 
that the audiometric results were not usable because of poor 
test reliability.     

In March 2001, a report of a private audiology evaluation 
does not contain the result of puretone audiometry testing at 
the required frequency of 3000 Hertz in the right ear and is 
inadequate for rating purposes under 38 C.F.R. § 4.85(a) and 
(d) (an examination for hearing impairment for VA purposes 
must be conducted by a state-licensed audiologist and include 
a puretone audiometry test, measured in decibels at 1000, 
2000, 3000, and 4000 Hertz and a controlled speech 
discrimination test (Maryland CNC)).  

VA Audiology Evaluation in December 2001

On VA audiology evaluation in December 2001, the pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz were 60, 65, 90, and 90 decibels, respectively, with an 
average decibel loss rounded to 76.  Pure tone thresholds in 
the left ear at 1000, 2000, 3000, and 4000 Hertz were 60, 60, 
75, and 80 decibels, respectively, with an average decibel 
loss rounded to 69.  Speech recognition or discrimination was 
84 percent in the right ear and 88 in the left ear. 

The findings for the right ear yield a numerical designation 
of III under TABLE VI as the average puretone decibel loss of 
76 is in the range of between 74 and 81 and the speech 
discrimination score of 84 percent is the range of between 76 
and 82 percent. 

The findings for the left ear yield a numerical designation 
of III under TABLE VI as the average puretone decibel loss of 
69 is in the range of between 66 and 73 and the speech 
discrimination score of 88 percent is the range of between 84 
and 90 percent. 

Entering the numeral designations of III and III to TABLE VII 
yields a disability rating of zero percent (i.e., a 
noncompensable disability rating) under Diagnostic Code 6100. 

The puretone threshold was not 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz and, so, the 
provisions of 38 C.F.R. § 4.86(b) are not applicable.  
However, the pure tone threshold at each of the four 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz 
were 55 decibels or more and, so, an exceptional pattern of 
hearing impairment is shown under 38 C.F.R. § 4.86(a).  

Using Table VIa, the findings for the right ear yield a 
numerical designation of VI, since the average is between the 
range of 70 and 76 and the findings for the left ear yield a 
numerical designation of V, since the average threshold loss 
of 60 is between 63 and 69.  In turn, entering the numeral 
designations of V and VI to TABLE VII yields a disability 
rating of 20 percent under Diagnostic Code 6102.  

VA Audiology Evaluation in August 2002

On VA audiology examination in August 2002 the veteran's the 
pure tone thresholds in the right ear at 1000, 2000, 3000, 
and 4000 Hertz were 50, 60, 85, and 80 decibels, 
respectively, with an average decibel loss rounded to 69.  
Pure tone thresholds in the left ear at 1000, 2000, 3000, and 
4000 Hertz were 50, 60, 75, and 75 decibels, respectively, 
with an average decibel loss rounded to 65.  Speech 
recognition or discrimination was 88 percent in the right ear 
and 92 in the left ear. 

The findings for the right ear yield a numerical designation 
of III under TABLE VI as the average puretone decibel loss of 
69 is in the range of between 66 and 73 and the speech 
discrimination score of 88 percent is the range of between 84 
and 90 percent. 

The findings for the left ear yield a numerical designation 
of II under TABLE VI as the average puretone decibel loss of 
65 is in the range of between 58 and 65 and the speech 
discrimination score of 92 percent is the range of between 92 
and 100 percent.  

Entering the numeral designations of III and II to TABLE VII 
yields a disability rating of zero percent (i.e., a 
noncompensable disability rating) under Diagnostic Code 6100. 



As the pure tone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz were not 55 
decibels or more, and the puretone threshold was not 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, an exceptional pattern of hearing impairment is 
not shown under 38 C.F.R. § 4.86(a) or (b).  

In December 2002, private audiometric testing did not include 
a controlled speech discrimination test (Maryland CNC) and is 
inadequate for rating purposes under 38 C.F.R. § 4.85(a) (an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and include a 
puretone audiometry test and a controlled speech 
discrimination test (Maryland CNC)). 

VA Audiology Evaluation of July 19, 2004

On VA audiology examination on July 19, 2004, the veteran's 
the pure tone thresholds in the right ear at 1000, 2000, 
3000, and 4000 Hertz were 60, 65, 85, and 90 decibels, 
respectively, with an average decibel loss rounded to 76.  
Pure tone thresholds in the left ear at 1000, 2000, 3000, and 
4000 Hertz were 60, 65, 75, and 95 decibels, respectively, 
with an average decibel loss rounded to 74.  Speech 
recognition or discrimination was 88 percent in the right ear 
and 84 in the left ear. 

The findings for the right ear yield a numerical designation 
of III under TABLE VI as the average puretone decibel loss of 
76 is in the range of between 74 and 81 and the speech 
discrimination score of 88 percent is the range of between 84 
and 90 percent. 

The findings for the left ear yield a numerical designation 
of III under TABLE VI as the average puretone decibel loss of 
74 is in the range of between 74 and 81 and the speech 
discrimination score of 84 percent is the range of between 84 
and 90 percent. 

Entering the numeral designations of III and III to TABLE VII 
yields a disability rating of zero percent (i.e., a 
noncompensable disability rating) under Diagnostic Code 6100. 

The puretone threshold was not 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz and, so, the 
provisions of 38 C.F.R. § 4.86(b) are not applicable.  
However, the pure tone threshold at each of the four 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz 
were 55 decibels or more and, so, an exceptional pattern of 
hearing impairment is shown under 38 C.F.R. § 4.86(a).  

Using Table VIa, the findings for the right ear yield a 
numerical designation of VI, since the average puretone 
threshold of 76 is between the range of 70 and 76 and the 
findings for the left ear yield a numerical designation of VI 
since the average puretone threshold loss of 74 is between 70 
and 76.  

In turn, entering the numeral designations of VI and VI to 
TABLE VII yields a disability rating of 30 percent under 
Diagnostic Code 6103. 

In VA Form 21-4192, of February 2005 the veteran's former 
employer stated that he had retired from full-time employment 
as a police officer in June 1992.  

In letters of April and May 2005 the veteran stated that he 
had been forced to retire because he had been demoted for 
incompetence but that it was not realized at the time that 
his hearing loss may have been the problem.  He would have 
been transferred to duties involving answering more 
telephones, which he could not have done properly.  

In July 2005, private audiometric testing did not include a 
controlled speech discrimination test (Maryland CNC) and is 
inadequate for rating purposes under 38 C.F.R. § 4.85(a) (an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and include a 
puretone audiometry test and a controlled speech 
discrimination test (Maryland CNC)).  



On VA audiology evaluation in August 2005 in conjunction with 
a request from the veteran for new hearing aids, an ENT 
consultation was requested because the test results were 
significantly different from testing in 2004, raising a 
question as to the reliability of the testing.  

VA Audiology Evaluation in January 2006

On VA audiology evaluation in January 2006, the pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz were 65, 70, 85, and 90 decibels, respectively, with an 
average decibel loss rounded to 78.  Pure tone thresholds in 
the left ear at 1000, 2000, 3000, and 4000 Hertz were 65, 65, 
75, and 90 decibels, respectively, with an average decibel 
loss rounded to 74.  Speech recognition or discrimination was 
76 percent in each ear. 

The findings for the right ear yield a numerical designation 
of V under TABLE VI as the average puretone decibel loss of 
78 is in the range of between 74 and 81 and the speech 
discrimination score of 76 percent is the range of between 76 
and 82 percent. 

The findings for the left ear yield a numerical designation 
of V under TABLE VI as the average puretone decibel loss of 
74 is in the range of between 74 and 81 and the speech 
discrimination score of 76 percent is the range of between 76 
and 82 percent. 

Entering the numeral designations of V and V to TABLE VII 
yields a disability rating of 20 percent under Diagnostic 
Code 6101.  

The puretone threshold was not 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz and, so, the 
provisions of 38 C.F.R. § 4.86(b) are not applicable.  
However, the pure tone threshold at each of the four 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz 
were 55 decibels or more and, so, an exceptional pattern of 
hearing impairment is shown under 38 C.F.R. § 4.86(a).  

Using Table VIa, the findings for the right ear yield a 
numerical designation of VII, since the average puretone 
threshold of 78 is between the range of 77 and 83 and the 
findings for the left ear yield a numerical designation of VI 
since the average puretone threshold loss of 74 is between 70 
and 76.  

In turn, entering the numeral designations of VI and VII to 
TABLE VII yields a disability rating of 30 percent under 
Diagnostic Code 6103.  

The results of the January 2006 VA audiometric testing were 
certified by a VA Chief of Audiology and Speech Pathology and 
reflect that the veteran was counseled on the results of the 
test.  

In subsequent correspondence, among other things, the veteran 
alleged that the VA testing in January 2006 was not conducted 
by and he was not counseled by the VA Chief of Audiology and 
Speech Pathology (who had signed a summary report of the 
results of the January 2006 test, and who had conducted the 
May 1997 VA audiology testing) which proves bias by VA 
personnel and discrimination against him.  

In April 2006, the VA Chief of Audiology and Speech Pathology 
forwarded a copy of the complete audiological evaluation 
which includes a copy of the signature of the VA audiologist 
that performed the evaluation.  The procedure for conduction 
audiology evaluations was previously explained to the veteran 
by that Chief.  In other words, the results of VA audiometric 
testing are reviewed by the Chief of Audiology and Speech 
Pathology, who then signs a summary report.  

Additionally, the veteran has requested that another RO 
adjudicate his claims.  He alleges that the RO from which 
this appeal originates was biased or predisposed to deny his 
claims.  As proof of this allegation, he asserts that there 
are incorrect facts in his claim file which have been 
considered in denying his claims.  As examples, he alleges 
that information contained on reports of different VA 
audiometry testing is incorrect in stating that he was 
counseled by a VA Chief of Audiology and Speech Pathology and 
that that person, whose name appears on the report of that 
examination, did not, in fact, conduct the examinations.  He 
has even requested a copy of the signed report of at least 
some of those examinations for that purpose.  

The results of VA audiometric testing were certified by a VA 
Chief of Audiology and Speech Pathology, regardless of who 
conducted the examination.  The veteran has been sent copies 
of the actual examination reports which include a copy of the 
signature of the audiologist that conducted the examination.  
The mere fact that the results of the examination were also 
reviewed by a VA Chief of Audiology and Speech Pathology, who 
agreed with the results in no way diminishes the credibility 
of the results of the testing nor in any way suggests that 
there was some bias against the veteran.  There is no means 
or other source of information which can be used to determine 
whether the veteran was, or was not, counseled concerning 
inconsistent responses on some of his VA audiometric tests.  
Rather, the matter rests upon the veteran's unsupported 
allegation against the information recorded in his clinical 
records.  Absent some affirmative and independent evidence, 
the Board can not assume that there was some element of 
fraud, bias or improper conduct on the part of VA evaluators.  

Similarly, the veteran's belief that RO adjudicators were 
biased against him or inclined to deny his claim is not 
supported by the record.  First, his claim for service 
connection for bilateral hearing loss was granted, even after 
multiple examinations in which there were findings suggesting 
responses to testing that simply were not accurate due to the 
veteran's own inconsistent responses.  Second, he was 
assigned an initial compensable rating of 20 percent which 
was subsequently increased to a 30 percent disability rating.  

Absent something more than the veteran own belief, there is 
nothing upon which the Board can conclude that the RO was 
predisposed to deny his claim or was otherwise biased against 
him or that he was discriminated against.  Accordingly, the 
Board concludes that the veteran's allegation is without 
merit.  

Also, the veteran has repeatedly challenged the credentials 
of VA examiners and evaluators in an effort to undermine 
credibility of their findings or opinions.  However, other 
than the veteran's own suspicions in this regard, there is 
nothing on file which indicates that those who evaluated the 
veteran were not competent to report clinical findings or 
report their opinions or diagnoses.  

Addressing the appropriate evaluation to be assigned for the 
veteran's bilateral hearing loss, the veteran has placed 
great weight upon the generalized description of the severity 
of his hearing loss.  Specifically, he insists that his 
severity of his bilateral hearing loss is profound.  

However, the assignment of a disability rating for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992). 

Also in Martinak v. Nicholson, No. 05-1195, (U.S. Vet. App. 
Aug. 23, 2007), the United States Court of Appeals for 
Veterans Claims in a precedent opinion upheld VA's policy of 
conducting audiometry testing in a sound-controlled room.    

For the above reasons, the preponderance of the evidence is 
against an initial rating higher than 20 percent before July 
19, 2004, and an initial rating higher than 30 percent July 
19, 2004. 

Total Disability Rating

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, the disability shall be 
ratable as 60 percent or more.  38 C.F.R. § 4.16 

The veteran's only service-connected disabilities are 
bilateral neurosensory hearing loss, rated 30 percent 
disabling, and tinnitus, rated 10 percent disabling; 
resulting in a combined disability rating of 40 percent.  
Therefore the veteran does not meet the threshold minimum 
percentage rating requirements of 38 C.F.R. § 4.16. 

Where a veteran fails to meet the percentage requirement of 
38 C.F.R. § 4.16(a), entitlement to the benefit may be 
established if it is determined that the case presents such 
an exceptional disability picture that the benefit should be 
awarded on an extraschedular basis.   38 C.F.R. 
§§ 3.321(b)(1), 4.17. 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.

The Board finds that the veteran's disability picture is not 
so exceptional or unusual as to render impractical the 
application of the regular schedular standards.  For this 
reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App.337 
(1996). 


ORDER

An initial rating higher than 20 percent for bilateral 
hearing loss since January 18, 1994, and an initial rating 
higher than 30 percent since July 19, 2004, is denied.  

A total disability rating for compensation based on 
individual unemployability is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


